IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-50972



THE ESTATE OF PAUL MORENO;
PAULA MORENO; MANUEL MORENO;
SANDRA MORENO, Individually
and as next friend of Josiah Moreno
and Melody Paula Moreno,
                                               Plaintiffs-Appellants,

                                   versus

DILLARD’S, INC.,
                                               Defendant-Appellee.




            Appeal from the United States District Court
                  For the Western District of Texas


                             (EP-01-CV-53-GE)
                               July 11, 2002


Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.